DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims foreign priority to application 201711461875.1, filed 12/28/2017.
Status of Claims
	Claims 14-26 are pending.
	Claims 1-13 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to better define the distances, but the recitation of the outmost end of the fixed end still renders the claims indefinite.  Specifically, the fixed end is not defined as a single point.  It is defined as an end and an end is commonly accepted within the art of stents as being a portion or section of the stent.  This is further evidenced by the reference to the outermost end of the fixed end, which implies that there are other ends and portions of the fixed end.  The fixed end must extend from the outer surface of the tubular body along the skirt and stop where the free end begins.  This permits the fixed end to have an outermost end rather than a single point. With this in mind the outermost end of the free end would be along the skirt spaced away from the tubular body.  Since the application does not define any clear starting or stopping points of the ends of the skirt it is impossible to identify where the outermost end of the fixed end is. Additionally, it appears that the portions extending along the fixed end spaced from the tubular body will not meet the claimed ratio requirement being less than ½.  In order to advance prosecution, the applicant is advised to define the distance/ratio between the connection point of the fixed end and the tubular body rather than the outer most end of the fixed end.
Second, the claims are further rendered indefinite by the recitation “in a radial direction” in multiple places.  Currently these recitations are placed in a manner describing the starting and ending points of the distances.  This type of recitation should have been used to describe the actual distance.  I.e. the ratio of a distance measured in a radial direction between the connection point between the fixed end and the outer surface of the tubular body and an adjacent outermost point of the free end.  Similar amendment language is encouraged.
Third, the claims are further rendered indefinite because of the recitation “a corresponding outermost end of the free end”.  It is unclear what qualifies as a corresponding end.  Does a corresponding end require a direct connection to the fixed end portion?  How are the corresponding points be determined?  The applicant is advised to better identify the location and proximity of the outer most end of the free end.
Fourth, the requirement for the “radial distance between two outermost ends of the free ends” renders the claims indefinite.  How can the free ends multiple ends?  The outermost ends is a continuous ring.  It appears the applicant intended to identify two outer most points along the outer most free end.  Additionally, how can these two points have their radial distances measured.  Radial distance is generally accepted to mean the radius.  However, measuring the distance between these two points is better described as a diameter.
The examiner has suggested a plurality of incremental adjustments to correct the claims, but the applicant is advised that a complete overhaul may be better suited.  Specifically, the applicant is advised to identify the radius of the connection point between the tubular body and the fixed end, the radius of the outermost point of the free end, and the diameter of the free end.  By identifying these values, the desired dimension can be better identified and compared.  For example, the first dimension would be the difference between the radius of the outermost point of the free end and the radius of the inner most point or connection point of the fixed end.  This would alleviate most if not all of the above identified problems.
Finally, the claim is rendered indefinite by the requirement for the skirt to “evert without being stressed or bent”.  If the skirt of the applicant’s invention is everted after being fully assembled, it will inherently bend at the fixed end where it is attached to tubular body.  Additionally, it is unclear what types of forces that applicant considers to qualify as being stressed.  Any forces required to evert the skirt will inherently apply some stress forces to the skirt frame.  While these forces may not cause it to fail or be deform, they will still apply a stress to it.  Finally, this phrase is not linked to any specific preceding limitation of claim 14.  It is unclear if the “such that” is in reliance upon the ratio or the specific structures.  
	Claims 15 and 16 have a similar problem as claim 14 because it also uses the outermost ends of the fixed ends.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-26 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Shalev WO 2017/081679 A1 (Cited in the applicant’s IDS filed on 06/16/2020).
It is noted that in view of the numerous 112 issues outlined above the art rejection is being made according to the claims as best understood.  Accordingly, Shalev discloses the same invention being a stent (Figure 12A) comprising a tubular body (Main Cylinder) and a plurality of skirts 760 comprising a fixed end (lower portion) pivotably coupled to the body (it pivots about a pivot point to flex outwardly) and a free end (Upper portion).  In regards to the ratios of claims 14 and 15 the narrow skirts of Shalev appear to have similar ratios in shape to the applicant’s invention and the diameter of the free end can be adjusted larger or smaller depending on size of the implant site.  Specifically, the outer most ends of the fixed ends (as described above) can be identified as being within the middle portion of the skirt.  This will result in a larger first dimension and a ratio being much smaller than ½.
In regards to claim 16 the skirt of Shalev appears to extend to an angle greater the 30 degrees.  Additionally, every angle can be measured from two orientations meaning that even if it was less than 30 degree from one orientation, from the other orientation it could be called 150 degrees plus.
In regards to claims 17, 18, 20, 23, and 24 the body and skirt of Shalev each comprise a radial support structures rotatably coupled (explained above) comprising wave form rings having proximal and distal vertices connected by supports (Zigzag shapes shown in Figure 12A). The proximal vertices (lower bends) of the skirts support structure are the points which rotatably connect to the body’s support structure. The distal vertices all align in a plane perpendicular to the central axis of the stent forming angles in the range of 10-30 degrees (See marked up Figure below).
In regards to claim 19 the angle formed about the proximal vertices are smaller than the angle formed about the distal vertices of the skirt support structure (See marked up Figure below).

    PNG
    media_image1.png
    315
    637
    media_image1.png
    Greyscale

In regards to claim 21, the claims do not specifically define where the distal vertices are and if more than one distal vertices is being references.  Accordingly, the distance between a proximal vertices on the left side of the figure and a distal vertices on the right side of the figure is larger than the distance between a second proximal vertice adjacent the distal vertice on the right side of the figure.
In regards to claim 22, the claims do not define the condition of the stent or implant site when determining the angles.  Accordingly, if placed into an oval or non-circular cross-sectioned implant site, the skirt of Shalev will expand to the shape of the implant site.  This will result in at least one angle about a proximal vertice being larger than an angle about another proximal vertice in a different portion of the implant site.
In regards to claim 25, Shalev discloses the support structures are formed having a wire diameter of 0.1 mm 4:13-16.
In regards to claim 26, Shalev discloses rings extending about the full circumference which connect the two support structures (See marked up Figure below).

    PNG
    media_image2.png
    272
    578
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. In regards to the applicant’s arguments addressing the ratio, the amendments created a new set of 112 issues.  These issues can be cured with the suggested approach above.  However, in view of the issues with the identified outermost fixed end, a larger outermost fixed end portion can be identified within the middle skirt section of Shalev, which will result in a larger first dimension and a ratio less than ½.  In regards to the arguments addressing the “Result-Effective” ratio, as explained above there are multiple 112 issues with the last line of claim 14.  The claims do not link the final requirements as being a result of the ratio.  The do not define the ratio as result effective.  Additionally, the skirt of the applicant’s own invention would experience some stresses.  Therefore, the skirt of Shalev is considered to read upon this limitation as much as the applicant’s own invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774